                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 07, 2018
                       UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

DUANE ANTHONY ANTOINE,                      §
SPN #02263475,                              §
                                            §
         Plaintiff,                         §
                                            §
v.                                          §    CIVIL ACTION NO. H-18-4532
                                            §
HARRIS COUNTY DISTRICT                      §
ATTORNEY KIM OGG, et al.,                   §
                                            §
         Defendants.                        §


                         MEMORANDUM AND ORDER

      Plaintiff Duane Anthony Antoine (SPN #02263475) has filed a civil rights

complaint under 42 U.S.C. § 1983 [Doc. # 1], concerning criminal charges that are

pending against him in state court. He includes with his complaint an application

to proceed without prepayment of the filing fee [Doc. # 1, at 9-10]. Because

Antoine is an inmate proceeding in forma pauperis, the Court is required by the

Prison Litigation Reform Act to scrutinize the complaint and dismiss the case, in

whole or in part, if it determines that the action is frivolous, malicious, fails to state

a claim upon which relief may be granted, or “seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). After

reviewing all of the pleadings and the applicable law, the Court concludes that this

case must be DISMISSED for the reasons that follow.
I.    BACKGROUND

      Antoine is currently in custody at the Harris County Jail (the “Jail”) as a

pretrial detainee [Doc # 1, at 3]. Antoine explains that he is currently facing

criminal charges for assaulting a family member in two separate cases (Harris

County Cause Nos. 1450870 and 1599865), which are pending against him in the

180th District Court for Harris County, Texas [Id. at 4, 11-12]. He has been

detained at the Jail since his bond was revoked in March of 2018 [Id. at 5].

      Antoine believes that the indictments, which were returned against him in

2018, are defective or invalid for several reasons. He argues primarily that the

statute of limitations for his offenses, which reportedly occurred in 2014, expired

in 2017 [Id. at 4]. Invoking 42 U.S.C. § 1983, Antoine seeks monetary damages

from Harris County District Attorney Kim Ogg, Assistant District Attorney

Katheline Flavins, and his former defense attorney, Lance Craig Hamm, in their

individual capacities, for “unprofessional misconduct, malicious prosecution, and

malpractice” [Id. at 4, 7]. He also seeks dismissal of the criminal charges against

him [Id. at 7].

II.   DISCUSSION

      Antoine names Harris County District Attorney Kim Ogg as the primary

defendant, but he does not allege facts showing that she has had any personal

involvement in his criminal prosecution. Without overt personal participation in
                                         2
the complained of condition or action, liability on the part of a supervisory official

is available under 42 U.S.C. § 1983 only if the supervisory official implements a

policy “so deficient that the policy itself is a repudiation of constitutional rights

and is the moving force of the constitutional violation.” Thompkins v. Belt, 828

F.2d 298, 303-04 (5th Cir. 1987) (citations and internal quotation marks omitted);

see also Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011) (“A supervisory official

may be held liable [under § 1983] . . . if . . . he implements unconstitutional

policies that causally result in the constitutional injury”). Because Antoine does

not allege that his prosecution is the result of a deficient policy, he fails to state a

claim upon which relief may be granted where Ogg is concerned.

      Moreover, Antoine cannot recover damages from Ogg, Flavins, or any other

prosecutor for actions taken in connection with prosecuting his case. Prosecutors

are entitled to absolute immunity from civil rights claims for actions taken in the

scope of their duties in initiating and pursuing a criminal prosecution. See Van de

Kamp v. Goldstein, 555 U.S. 335, 343 (2009) (citing Burns v. Reed, 500 U.S. 478,

492 (1991)); see also Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (holding that

prosecutors are absolutely immune from a civil suit for damages for initiating a

prosecution and in presenting the state’s case). Because Antoine’s claims pertain

only to actions taken by prosecutors during the presentation of charges pending in

his state court criminal proceedings, the claims against Ogg and Flavins must be
                                           3
dismissed as barred by immunity.

      To the extent that Antoine asks this Court to intervene in an ongoing

criminal proceeding and dismiss the charges against him, his claims for injunctive

relief are barred by the doctrine set out in Younger v. Harris, 401 U.S. 37, 43-45

(1971), which holds that federal courts cannot interfere in state criminal

proceedings unless extraordinary circumstances are present. This doctrine, which

is alternately called “abstention or nonintervention,” is based on considerations of

equity, comity, and federalism. DeSpain v. Johnston, 731 F.2d 1171, 1175-76 (5th

Cir. 1984). Antoine does not allege facts showing that exceptional circumstances

are present or that federal court intervention is otherwise warranted. As a result,

his claims for injunctive relief must be dismissed.

      Antoine’s only remaining claims assert malpractice and ethical shortcomings

by his former criminal defense counsel. To make a claim under 42 U.S.C. § 1983

a plaintiff must demonstrate that a constitutional violation was “caused by the

exercise of some right or privilege created by the State or by a rule of conduct

imposed by the State or by a person for whom the State is responsible.” Lugar v.

Edmundson Oil Co., 457 U.S. 922, 936 (1982). This means that “the party charged

with the deprivation must be a person who may fairly be said to be a state actor,”

that is, one who is in fact a state official, one who “has acted with or has obtained

significant aid from state officials,” or one whose “conduct is otherwise chargeable
                                          4
to the State.” Id. Criminal defense attorneys, even court-appointed ones, are not

state actors for purposes of a suit under § 1983. See Hudson v. Hughes, 98 F.3d

868, 873 (5th Cir. 1996) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25

(1981); Mills v. Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988)).

Because a civil rights complaint made against a criminal defense attorney contains

no state action, such a complaint fails to state a claim upon which relief can be

granted as a matter of law. See Hudson, 98 F.3d at 873; see also Biliski v.

Harborth, 55 F.3d 160, 162 (5th Cir. 1995).

       For all of the foregoing reasons, Antoine has not articulated a viable claim

upon which relief may be granted under 42 U.S.C. § 1983. Accordingly, his

complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

III.   CONCLUSION AND ORDER

       Accordingly, the Court ORDERS as follows:

          1. The civil rights complaint filed by Duane Anthony Antoine is
             DISMISSED with prejudice.

          2. The dismissal will count as a STRIKE for purposes of 28 U.S.C.
             § 1915(g). Antoine is warned that when a prisoner has had three or
             more prior actions or appeals dismissed for being frivolous, malicious,
             or failing to state a claim upon which relief may be granted, federal
             law prohibits the prisoner from bringing any more actions or appeals
             in forma pauperis unless the plaintiff is in imminent danger of serious
             physical injury. See 28 U.S.C. § 1915(g).

          3. Antoine’s application for leave to proceed in forma pauperis [Doc.
             # 1, at 9-10] is GRANTED.
                                         5
         4. Officials in charge of the Inmate Trust Fund at the Harris County Jail
            are directed to deduct the filing fee for indigent litigants ($350.00)
            from the account of Duane Anthony Antoine (SPN #02263475) in
            periodic installments as required by 28 U.S.C. § 1915(b), when funds
            are available, and forward it to the Clerk of Court.

      The Clerk’s Office will provide a copy of this order to the plaintiff. The

Clerk will also provide a copy of this order by regular or electronic mail to: (1) the

Harris County Jail Inmate Trust Fund, Attn: Tom Katz, 1200 Baker Street,

Houston, Texas, 77002, fax: 713-755-4546; and (2) the Manager of the Three

Strikes List at: Three_Strikes@txs.uscourts.gov.

      SIGNED at Houston, Texas on _____________________________,
                                   December 7                    2018.



                                 _____________________________________
                                            NANCY F. ATLAS
                                 SENIOR UNITED STATES DISTRICT JUDGE


                                              NAN Y F. ATLAS
                                     SENIOR UNI   STATES DISTRICT JUDGE




                                          6
